       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
KORDAROW MOORE,
                                                         OPINION AND ORDER
                           Petitioner,
                                                              20-cv-476-bbc
                                                              07-cr-137-bbc
             v.

UNITED STATES OF AMERICA,

                            Respondent.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Petitioner Kordarow Moore pleaded no contest to a felony drug charge in Wisconsin

state court in July 2007. He was 18 years old at the time. After he entered his plea, he was

released on bond pending a sentencing hearing that was scheduled to be held several months

later. In August 2007, before petitioner was sentenced, he was detained during a traffic stop,

and police officers found that he had a firearm and ammunition. Petitioner was then

indicted in federal court for unlawfully possessing a firearm in violation of 18 U.S.C. §

922(g)(1), which prohibits firearm possession by any person “who has been convicted in any

court of, a crime punishable by imprisonment for a term exceeding one year.” The predicate

offense was the felony drug charge in state court for which petitioner had not yet been

sentenced.

       In federal court, petitioner pleaded guilty to being a felon in possession of a firearm.

The parties agree that under Wisconsin law, petitioner’s no-contest plea to the Wisconsin

felony charge counted as a “conviction” of a crime punishable by imprisonment for a term



                                              1
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 2 of 13



exceeding one year. 18 U.S.C. § 921(a)(20) (“What constitutes a conviction . . . shall be

determined in accordance with the law of the jurisdiction in which the proceedings were

held.”). However, at the time petitioner entered his plea in federal court, the government

was not required to prove that he knew at the time he possessed a firearm that he had been

convicted of a felony. This changed in 2019, when the Supreme Court clarified the elements

of a § 922(g) violation in its decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

In Rehaif, the Court held that in a § 922(g) prosecution, the government must prove that

the defendant “knew he possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm.” Id. at 2200 (emphasis added).

       Now petitioner has filed a motion for post-conviction relief under 28 U.S.C. § 2255.

This is petitioner’s first § 2255 motion. He contends that the Rehaif decision requires the

vacation of his conviction and permission to withdraw his plea. He states that he would not

have pleaded guilty to being a felon in possession of a firearm if he had known that the

government would have had to prove that he knew about his felony status at the time he

possessed the firearm. I conclude that, because petitioner has shown that he had a plausible

defense to the felon-in-possession charge, he has made the required showing to withdraw his

plea. Therefore, the petition will be granted and petitioner’s conviction will be vacated.

Petitioner is entitled to a trial on the felon-in-possession charge.



                                          OPINION

       Petitioner contends that his conviction for being a felon in possession of a firearm,



                                               2
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 3 of 13



in violation of 18 U.S.C. § 922(g)(1), is invalid because his guilty plea was unknowing and

involuntary in light of Rehaif. The question in Rehaif was whether, in a prosecution for

illegal possession of a firearm under 18 U.S.C. §§ 922(g) and 924(a)(2), the government had

to prove to the jury that Rehaif knew that he was an alien “illegally or unlawfully in the

United States,” in which case he was barred from possessing a firearm. The Supreme Court

concluded that the government was required to prove that Rehaif knew that he was in illegal

alien status. Rehaif, 139 S. Ct. at 2200 (“[I]n a prosecution under 18 U.S.C. § 922(g) and

§ 924(a)(2), the Government must prove both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.”). For those charged with being a felon in possession of a firearm,

Rehaif requires the government to prove that the criminal defendant knew that he or she

possessed a firearm, and knew that he or she had been previously convicted of a crime

punishable by imprisonment for a term exceeding one year. United States v. Williams, 946

F.3d 968, 971 (7th Cir. 2020).

       Petitioner states that he would have presented a Rehaif argument if it had been

available at the time he pleaded guilty to being a felon in possession of a firearm. He says

that, at the time he possessed the firearm, he did not know that he had been convicted of

a crime punishable by imprisonment for a term exceeding one year and that, if he had known

about the government’s burden to prove he knew about his status as a felon, he would not

have pleaded guilty, but would have gone to trial.




                                             3
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 4 of 13



                              A. Timeliness and Retroactivity

       The first question is whether petitioner’s motion is timely. Ordinarily, a prisoner

must file a § 2255 motion within one year of sentencing. 28 U.S.C. § 2255(f)(1). But the

one-year clock restarts when the Supreme Court newly recognizes a right, and its decision

applies retroactively to cases on collateral review. Id. § 2255(f)(3). Petitioner filed his

motion within one year of the Rehaif decision, so the only question is whether Rehaif applies

retroactively on collateral review.

       In general, new substantive rules of criminal procedure do apply retroactively. Welch

v. United States, 136 S. Ct. 1257, 1264 (2016). “Substantive rules” include “decisions that

narrow the scope of a criminal statute by interpreting its terms.” Schriro v. Summerlin, 542

U.S. 348, 351 (2004). As the government concedes, Rehaif narrowed the scope of a federal

criminal statute. Dkt. #2 at 3. Therefore, Rehaif is a new substantive rule that applies

retroactively on collateral review.



                                      B. Procedural Default

       The next question is whether petitioner’s Rehaif claim is barred by procedural default.

Usually, a claim that was not raised on appeal is procedurally defaulted. McCoy v. United

States, 815 F.3d 292, 295 (7th Cir. 2016) (“A claim cannot be raised for the first time in

a § 2255 motion if it could have been raised at trial or on direct appeal.”). A petitioner

cannot bring a defaulted claim in a motion under § 2255 unless he shows both cause and

prejudice for the default, or he shows that a fundamental miscarriage of justice would occur



                                               4
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 5 of 13



because he is actually innocent of the crime. Cross v. United States, 892 F.3d 288, 294-95

(7th Cir. 2018); Richardson v. Lemke, 745 F.3d 258, 272 (7th Cir. 2014).

       Petitioner concedes that his Rehaif claim is procedurally defaulted. He pleaded guilty

to the § 922(g)(1) charge, he did not raise a Rehaif argument during his criminal proceedings

and he did not file an appeal arguing that his guilty plead was invalid. However, he argues

that his default should be excused because he can show cause and prejudice, and because he

is actually innocent of being a felon in possession of a firearm. Because petitioner has shown

cause and prejudice for his default, I do not need to discuss the question whether the

“fundamental miscarriage of justice” approach might also support his motion. Cross, 892

F.3d at 295 (court does not need to address whether a “fundamental miscarriage of justice”

would occur if petitioner establishes cause and prejudice for procedural default).

       Cause for procedural default exists if the Supreme Court overturns “‘a longstanding

and widespread practice to which [the Supreme] Court has not spoken, but which a near-

unanimous body of lower court authority has expressly approved.’” Cross, 892 F.3d at 295

(quoting Reed v. Ross, 468 U.S. 1, 17 (1984)). That is exactly what happened here. In

Rehaif, the Supreme Court rejected the interpretation of § 922(g) that had been adopted by

every federal court of appeals to consider the question. All of the federal circuit courts had

ruled that the government did not need to prove that the defendant knew he belonged to one

of the prohibited classes in order to show that he was guilty of a § 922(g) violation. United

States v. Maez, 960 F.3d 949, 957 (7th Cir. 2020) (“Rehaif went counter to the settled

views of every federal court of appeals on an issue affecting thousands of felon-in-possession



                                              5
          Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 6 of 13



prosecutions every year.”); United States v. Payne, 964 F.3d 652, 655 (7th Cir. 2020) (“This

[Rehaif] decision upset not only the law of this circuit but the unanimous conclusion of all

the courts of appeals.”); United States v. Williams, 946 F.3d 968, 970 (7th Cir. 2020) (“The

Supreme Court’s recent decision in [Rehaif] upset what was once a seemingly settled

question of federal law.”). Because the Supreme Court overturned the long-established

interpretation of a § 922(g), petitioner’s attorney had no reasonable basis on which to raise

the knowledge-of-status issue before the district court or on appeal. Accordingly, I conclude

that petitioner has sufficiently demonstrated cause for his failure to raise the claim on direct

appeal.

       To establish prejudice in the context of a guilty plea, a petitioner must show “a

reasonable probability” that, but for the errors, he would not have pleaded guilty and would

have insisted on going to trial. Lee v. United States, 137 S. Ct. 1958, 1964 (2017); Hill v.

Lockhart, 474 U.S. 52, 59 (1985); Williams, 946 F.3d at 971. In this case, the question is

whether there is a reasonable probability that petitioner would not have pleaded guilty if he

had known the government had to prove that, at the time he possessed a firearm, he knew

he had been convicted of a felony. Petitioner has the burden of persuasion on this issue.

Williams, 946 F.3d at 973.

       In many cases filed in response to the Rehaif decision, the criminal defendant has no

plausible argument that he would have seriously considered going to trial with a Rehaif

argument or that Rehaif would have made any difference to the outcome of his case. Most

people who have been convicted of a felony know that they have been convicted of a felony.



                                               6
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 7 of 13



See, e.g., Williams, 946 F.3d at 973-74 (defendant in felon-in-possession case could not

meet prejudice standard where Rehaif defense would have been totally implausible after

defendant had spent 12 years in prison); United States v. Dowthard, 948 F.3d 814, 818 (7th

Cir. 2020) (same, where defendant had spent more than one year in prison before possessing

firearm); United States v. McCline, 799 F. App’x 417 (7th Cir. 2020) (same, where

petitioner had several felony convictions and had served more than a year in prison for four

of them). In such cases, the defendant cannot satisfy the burden of showing a reasonable

probability that he would not have pleaded guilty.

       However, as the Court of Appeals for the Seventh Circuit has noted, there are some

situations in which a criminal defendant could satisfy this burden in a felon-in-possession

case. The court of appeals gave two examples in Williams, 946 F.3d at 973. First, the court

discussed the example given by the Supreme Court in Rehaif of “a person who was convicted

of a prior crime but sentenced only to probation.” Id. (quoting Rehaif, 139 S. Ct. at 2198).

The court of appeals explained that “the government might have some trouble proving

beyond a reasonable doubt that this probationer knew he had been convicted of a crime

punishable by a term of imprisonment exceeding one year.” Williams, 946 F.3d at 973. See

also United States v. Johnson, No. 18-2033-CR, 2020 WL 3864945, at *3 (2d Cir. July 9,

2020) (vacating felony-in-possession conviction and finding that defendant had shown a

reasonable probability that he would not have pleaded guilty when his prior felony

convictions had not resulted in prison sentences of more than one year).

       Second, the court of appeals cited United States v. Davies, 942 F.3d 871 (8th Cir.



                                             7
        Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 8 of 13



2019). In that case, the Court of Appeals for the Eighth Circuit vacated a felon-in-

possession conviction of a defendant who possessed a firearm after he had pleaded guilty to

two Iowa felonies, but before he had been sentenced for the state felonies. Id. at 874. The

Eighth Circuit court reasoned that although the defendant’s guilty pleas constituted

“convictions” under Iowa law, the defendant had made a plausible argument that he did not

know before his sentencing that as soon as the court accepted his plea of guilty, he stood

convicted of the Iowa felonies. Id. (“[T]he facts indicate he knew the offenses to which he

was pleading guilty would ultimately qualify him to be charged as a felon in possession of

a firearm, but there is no evidence that he knew when he possessed the firearms . . ., before

his sentencing, that he had been convicted of those crimes.”). The court concluded that the

defendant had shown a reasonable probability that he would not have pleaded guilty if he

had know about the Rehaif rule.

       In this instance, petitioner’s circumstances are not like the majority of felon-in-

possession cases in which the criminal defendant clearly knows that he has been convicted

of a crime punishable by more than one year’s imprisonment. At the time that petitioner

possessed a firearm, he had never been sentenced to more than one year in prison, and his

only felony case was ongoing. Thus, the circumstances of petitioner’s case are more like the

example of the probationer given by the Supreme Court in Rehaif, or the defendant awaiting

sentencing, as in Davies. In fact, the facts of Davies are nearly identical to those in this case.

Petitioner pleaded no contest to a state felony, but had been released on bond and had not

yet been sentenced. Petitioner has submitted a declaration stating that, because he had not



                                                8
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 9 of 13



been sentenced in state court yet, and because there was no judgment of conviction, he did

not think he had been “convicted” of a felony yet. Dkt. #1-1, ¶ 4. He also states that no

one ever asked him if he had thought he was a felon when he possessed the firearm, and that

his attorney told him that he was guilty of the offense because of how the law was written.

Id. ¶ 5. He states that if he had known that an element of the federal charge was whether

he knew that he was a felon when he possessed the firearm, he would not have pleaded

guilty. Id.

       The government argues that petitioner’s declaration is not sufficient to meet his

burden on this issue, because it is implausible that petitioner would have insisted on going

to trial had the Rehaif defense been available. It contends that there is ample evidence to

undermine petitioner’s assertion that he did not know he had been convicted of a felony at

the time he possessed the firearm.

       First, the government points to petitioner’s plea questionnaire and waiver of rights

form that was filed in the state court when petitioner pleaded no contest to a felony charge.

On the form, petitioner acknowledged that he was pleading no contest to a drug charge and

faced a maximum penalty of 12.5 years in prison. Dkt. #2-1 at 1. The standard form also

includes several “understandings” about the results of being convicted of a felony. For

example, it states that, “I understand that if I am convicted of any felony, it is unlawful for

me to possess a firearm.” Id. at 2. However, the form does not say when petitioner would

be “convicted” of a crime, or whether it was after the plea hearing (July 2007), after

sentencing (February 2008) or after entry of judgment (February 2008). Thus, the plea



                                              9
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 10 of 13



questionnaire does not establish that petitioner knew that pleading no contest meant that

he had been “convicted” of a felony. Davies, 942 F.3d at 873-74 (rejecting argument that

defendant’s statements during state court plea hearing established that he knew that

pleading guilty amounted to a “conviction”).

       Next, the government points to the following exchange during petitioner’s federal plea

hearing:

       Court:        And you knew that you had been convicted previously of a crime?

       Petitioner:   Yes.

       Court:        And that you weren’t allowed to have a gun or ammunition?

       Petitioner:   Yes.

Dkt. #49 at 13, in 07-cr-137-bbc. The government argues that this shows that petitioner

knew that he had been convicted of a felony. However, this exchange is ambiguous and does

not prove that petitioner knew that he had been convicted of a felony at the time he

possessed a firearm. Petitioner had prior misdemeanor convictions, and he was not asked

whether he knew that he had been convicted of a felony in particular. As for whether he was

permitted to have a gun, online state court records show that it was a condition of

petitioner’s state-court bond that he not possess any weapons or commit any crimes. In

addition, as petitioner points out, there were state laws at the time that made it illegal to

carry a concealed weapon in a vehicle. Wis. Stat. §§ 941.23 (2007); 167.31 (2007). Thus,

although petitioner may have known that he was not allowed to carry a gun as a condition

of his bond or restriction under state law, this knowledge does not mean that he knew that



                                             10
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 11 of 13



he had been “convicted . . . of a crime punishable by imprisonment for a term exceeding one

year,” as required to implicate § 922(g)(1). Moreover, what petitioner knew at the time of

his federal plea hearing is not determinative of what he knew at the time he possessed the

firearm. Johnson, No. 18-2033-CR, 2020 WL 3864945, at *3 (“[S]tatements [at federal

plea hearing] merely show that Johnson was aware at the time of his plea hearing of his

status as a felon under § 922(g)(1), not that he was aware at the time of his possession of

a firearm.”).

       The government also says that petitioner resisted arrest when he was found in

possession of a firearm, and that his resistence shows that he knew he had been convicted

of a felony. Again, however, petitioner’s resistance can just as easily be explained by

petitioner’s knowledge that possessing a loaded and concealed firearm was a violation of his

bond and state law. Petitioner had multiple reasons to avoid apprehension by the police,

regardless whether he knew he had been convicted of a felony for purposes of federal law.

       Finally, “the reasonable probability standard is not the equivalent of a requirement

that a defendant prove by a preponderance of the evidence that but for error things would

have been different.” Williams, 946 F.3d at 973 (quotation marks omitted). Petitioner has

to shown only a reasonable probability that he would not have pleaded guilty if he had

known of Rehaif. United States v. Triggs, 963 F.3d 710, 717 (7th Cir. 2020) (“What

matters is that in light of Rehaif, he has a plausible defense.”). In reviewing the record to

determine whether a defendant has met this burden, the court “can fairly ask . . . what he

might ever have thought he could gain by going to trial.” United States v. Dominguez



                                             11
       Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 12 of 13



Benitez, 542 U.S. 74, 85(2004). But a court must not “second-guess a defendant’s actual

decision,” if the record shows it is reasonably probable that he would have taken a chance

at trial, even foolishly. Id. Petitioner has carried his burden to establish a reasonable

probability that he would have not pleaded guilty had he known of the government’s Rehaif

burden. Therefore, petitioner has shown both cause and prejudice to excuse his procedural

default.



                                 C. Merits of the Petition

       To succeed on a § 2255 petition, a defendant must demonstrate that the sentence

imposed upon him or her was in violation of the Constitution or the laws of the United

States, that the sentence was in excess of the maximum authorized by law or that the

sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255(a). Petitioner contends

that because he pleaded guilty to a crime without knowledge of the essential elements of the

offense, his conviction and sentence are unconstitutional. A guilty plea is constitutionally

valid only if it is “voluntary” and “intelligent.” Brady v. United States, 397 U.S. 742, 748

(1970). If a criminal defendant is not informed of the nature of the charge against him, the

plea does not qualify as intelligent or constitutional. Bousley v. United States, 523 U.S.

614, 618 (1998). And if the criminal defendant, counsel and the court do not understand

the elements of the charged crime, the guilty plea is constitutionally invalid. Id.

       In this instance, there is no dispute that petitioner, defense counsel, the government

and the court did not correctly understand the elements of a § 922(g)(1) conviction as the



                                             12
      Case: 3:20-cv-00476-bbc Document #: 4 Filed: 08/18/20 Page 13 of 13



Supreme Court has determined them to be. The government did not state at the plea

hearing that it could have proved that petitioner was aware of his status as a felon at the

time he possessed a firearm, and petitioner was not asked whether he knew at the time he

possessed a firearm that he had been convicted of a felony. Accordingly, petitioner is

excused from his procedural default and is entitled to relief under § 2255.



                                         ORDER

       IT IS ORDERED that

       1. Petitioner Kordarow Moore’s motion for post-conviction relief under 28 U.S.C.

§ 2255 is GRANTED.

       2. Petitioner’s conviction for violation of 18 U.S.C. § 922(g)(1) in Case No. 07-cr-

137-bbc is VACATED.

       3. The clerk of court is directed to set this case for a conference before Magistrate

Judge Stephen Crocker so that a new schedule and trial date may be set.

       Entered this 17th day of August 2020.

                                          BY THE COURT:
                                          /s/
                                          ___________________________

                                          BARBARA B. CRABB
                                          District Judge




                                            13
